Citation Nr: 0726526	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1969.  
He died in April 2003, and the appellant is his surviving 
spouse.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2007, a videoconference 
hearing was held before the undersigned; a transcript of this 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran died in April 2003; the immediate cause of 
his death was cirrhosis of the liver, due to or as a 
consequence of chronic active hepatitis C; no contributory 
cause was listed.  

2.  At the time of his death, the veteran had established 
service connection (and was receiving compensation at the 
100% rate) for post-traumatic stress disorder (PTSD).  

3.  Cirrhosis of the liver was not manifested in service or 
within one year after the veteran's discharge from service; 
and neither cirrhosis of the liver or hepatitis C is shown to 
have been related to his service. 

4.  The veteran's service-connected PTSD did not contribute 
to cause his death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

By a January 2005 letter, the appellant was informed of the 
evidence and information necessary to substantiate her claim 
for service connection for the cause of the veteran's death, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, the evidence that she should submit if she did 
not desire VA to obtain such evidence on her behalf, and that 
she should submit any pertinent evidence in her possession.  
While the January 2005 letter was not sent prior to the 
initial adjudication of the appellant's claim, she has had 
had ample opportunity to respond to the letter, and the claim 
was subsequently readjudicated.  See the February 2007 
supplemental statement of the case.  The appellant was 
advised in a May 2007 letter of the criteria governing 
effective dates of awards (see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006)); however such notice is not 
relevant here as this determination does not address any 
effective date issues.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records and post-service treatment records) has been secured.  
Furthermore, in August 2005 and February 2007 the Board 
obtained medical opinions from a VA physician in this matter.  
The appellant has not identified any other records that 
remain outstanding.  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  It is not prejudicial to the appellant for the Board to 
proceed with appellate review.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

II.  Factual Background

The veteran's service medical records note no complaints or 
findings related to cirrhosis of the liver or hepatitis C.  
The pre-induction examination noted that the veteran 
underwent an appendectomy in February 1967.  The pre-
induction report includes a notation that the veteran was 
arrested in 1964 and 1965 on narcotics charges.  The 
separation examination in June 1969 noted tattoos on both 
forearms.  Evaluation of body systems was normal.

VA examination in October 1969 did not note any findings or 
complaints related to cirrhosis of the liver or hepatitis.

In January 1986, the veteran filed a claim for service 
connection for hepatitis.  The claim was denied in a March 
1986 rating decision which found no evidence of hepatitis in 
service.  A January 1995 rating decision found that new and 
material evidence had not been received to reopen the claim 
for service connection for hepatitis.

Report of VA hospitalization from December 1985 to January 
1986 noted the veteran reported a history of hepatitis in 
Vietnam.  Report of VA hospitalization from February 1986 to 
May 1986 noted the veteran's history of abuse of heroin and 
alcohol.  Examination showed elevation of liver enzymes due 
to drinking.

On VA Agent Orange examination in July 1988, the veteran 
reported that he had been treated for hepatitis A in Vietnam.  
He reported that he had been heavily involved with drugs, 
including heroin, from 1969 to 1976.  He stated that he used 
alcohol to excess from 1976 to 1986.  A September 1988 VA 
clinical record noted negative hepatitis B screen.

A July 1996 private hospitalization report noted the veteran 
had recently jumped 30 feet from atop a bridge.  He reported 
a history of drug addition to "opiates, cocaine, 
amphetamines and alcohol, since he was back from Vietnam."

Report of VA hospitalization from August 1996 to October 1996 
includes an Axis III diagnosis of "history of possible 
hepatitis A."

VA psychiatric examination in February 1997 noted a diagnosis 
of PTSD.

An April 1997 rating decision granted service connection for 
PTSD and assigned a 100 percent rating from July 1996.  That 
rating remained in effect until the veteran's death.  Service 
connection had not been established for any other 
disabilities during the veteran's lifetime.  

VA psychiatric examination in March 1998 noted a diagnosis of 
PTSD; the examination also noted chronic alcohol abuse, and 
heroin abuse, long in remission.

A July 2001 VA treatment record noted acute hepatitis with 
worsening portal hypertension and resultant ascites.  A 
January 2003 VA physical examination noted end-stage liver 
disease secondary to hepatitis C and alcohol abuse.  On March 
31, 2003, the veteran was admitted to the Grand Junction, 
Colorado, VAMC for comfort care.  He died at that facility on 
April [redacted], 2003.

The death certificate listed the immediate cause of the 
veteran's death as cirrhosis of the liver (present for two 
years), due to or as a consequence of chronic active 
hepatitis C (present for 20 years).  No contributory cause 
was listed.  

The appellant submitted a claim for service connection for 
the cause of the veteran's death in April 2003.  She bases 
her contention that service connection should be granted for 
the cause of the veteran's death on two alternate theories.  
First, she alleges that the veteran contracted hepatitis C 
during service in Vietnam.  Second, she contends that the 
veteran's service connected PTSD resulted in alcohol abuse 
that contributed to cause his death.  

The RO obtained a medical opinion from a VA physician in 
August 2005.  The physician addressed the question of "which 
risk factor most likely caused the veteran's hepatitis C 
infection and the resulting cirrhosis of the liver, which 
ultimately caused end-stage liver failure leading to death."  
After reviewing the claims folder, the VA physician stated:

Although the major risk factors for hepatitis 
C include receipt of blood products prior to 
1992 or exposure to contaminated blood (such 
as an occupational needle stick), sexual 
transmission, and possibly by percutaneous 
exposure (i.e. tattoos, etc.), the 
overwhelming majority of hepatitis C 
infections are caused by IV drug abuse with 
the sharing of needles.  Because the veteran 
has a long history of self reported IV drug 
abuse, it is my opinion that his hepatitis C 
infection was most likely caused by IV drug 
abuse.  And because it is well documented in 
the current medical literature that ongoing 
alcohol use dramatically increases the risk 
of developing cirrhosis and accelerates the 
hepatic damage concurrent with hepatitis C, 
the veteran's alcohol abuse most likely 
aggravated the development of cirrhosis and 
end-stage liver disease.  Although the 
veteran had two tattoos while in military 
service and was in combat situations, the 
likelihood of acquiring hepatitis C infection 
under those circumstances is extremely 
unlikely, whereas the risk of acquiring 
hepatitis C through many years of repeated IV 
drug abuse is almost a certainty.

In a follow-up opinion dated in February 2007, the VA 
physician stated:

The veteran's service officer is claiming 
that the veteran was self-medicating his 
PTSD with IV drugs and alcohol.

[...]

This veteran's cause of death was endstage 
liver disease caused by hepatitis C 
infection and alcohol abuse.  I have 
previously opined that this veteran's 
hepatitis C infection was most likely 
acquired through IV drug abuse.  Because 
there is evidence in the medical records to 
suggest that this veteran's polysubstance 
drug and alcohol abuse pre-dated his 
military service (which presumably was the 
cause of his PTSD), and because I can find 
no scientific evidence in the current 
medical literature to suggest that 
polysubstance drug and alcohol abuse is 
caused by PTSD, it is my opinion that this 
veteran's cause of death (stated above) is 
less likely as not related to his service 
connected PTSD.

III.  Legal Criteria and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In order to be a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(c)(1).

Service connection will be granted if it is shown that an  
injury or disease was incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain chronic disorders, including cirrhosis of 
the liver (if it becomes manifested to a compensable degree 
within one year from the date of discharge); or for any 
disease or injury diagnosed after discharge when all of the 
evidence establishes that the disease or injury was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.303(d), 3.307, 3.309.

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation cannot be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol abuse disability incurred during 
service or for any secondary disability that resulted from 
primary alcohol abuse during service.  Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be 
granted for an alcohol or drug abuse disability acquired 
secondary to or as a symptom of service-connected disability.  
However, the Federal Circuit further stated that such 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F. 3d at 1381.

There is no evidence showing that cirrhosis of the liver 
and/or hepatitis C was manifested in service.  There is also 
no indication that cirrhosis of the liver was manifested to a 
compensable degree in the applicable presumptive period 
following the veteran's discharge from active duty.  In fact, 
the first evidence of cirrhosis of the liver is in 2001, more 
than 30 years after the veteran's discharge from service.  
While the death certificate noted that hepatitis C had been 
present for 20 years, that still puts the onset of that 
condition at more than 10 years after separation from 
service.  There is no competent evidence to show that the 
cirrhosis of the liver and/or hepatitis C which caused his 
death were related to the veteran's active military service.  
To the extent that the appellant may be contending that there 
was a causal relationship, as a layperson she is not 
competent to provide evidence of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Notably, the reviewing VA physician concluded that the 
veteran's hepatitis C was almost certainly caused by his IV 
drug abuse rather than any inservice cause.  Given that there 
is no medical evidence of record that is contrary to that 
conclusion, the preponderance of the evidence is against a 
finding of a nexus between hepatitis C and the veteran's 
service.

The Board also specifically finds that veteran's service-
connected PTSD did not cause or contribute to his death.  The 
veteran's death certificate did not mention PTSD, and there 
is no medical evidence relating his hepatitis C or cirrhosis 
of the liver to his service-connected PTSD.  The Board does 
observe the appellant's contention that the veteran's alcohol 
abuse was proximately due to, the result of, or aggravated by 
his service-connected PTSD, which in turn, contributed to his 
death.  However, as noted above, the VA physician reviewed 
the veteran's claims file and commented that his 
polysubstance abuse appeared to have started before he went 
to Vietnam, and predated his PTSD.  There is no contradictory 
medical opinion of record.  As such, there is no clear 
medical evidence establishing that alcohol abuse was caused 
by a primary service-connected disability.  See Allen, 237 F. 
3d at 1381.  Thus, the Board finds that the veteran's alcohol 
abuse was not secondary to his service-connected PTSD.  As 
noted above, service connection cannot be granted when it is 
the result of the veteran's own willful misconduct or the 
result of his abuse of alcohol.  38 C.F.R. § 3.301(a).  
Therefore, the Board concludes that the veteran's service-
connected PTSD was not a principal or contributory cause of 
death.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim, and it must 
be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


